Title: Edmund Randolph to Thomas Jefferson, 8 May 1813
From: Randolph, Edmund
To: Jefferson, Thomas


          Dear sir Avon hill near Charleston Jefferson county Virginia May 8. 1813
          Immediately upon my receipt of your request to execute a deed to for Mr Mazzei’s property in Richmond, I announced my readiness to sign any instrument, which you might forward to me. Not having heard from you since, I suspect, that my letter has miscarried, and now therefore repeat it.
          I am reached here sooner l with letters by the way of Alexandria, than through any other channel of conveyance.
          I am dear sir
          with the highest respect Your friend & Serv.Edm: Randolph
        